DETAILED ACTION

The Amendment filed by Applicant on 06/15/2022 is entered.

Claims 1-15 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/15/2022 have been fully considered and they are found persuasive.

The objection of claims is withdrawn.

The rejection of claims 16-18 on the ground of non-statutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,225,570 is withdrawn.

The rejection of claims 16-20 and 23, 25-29 under 35 U.S.C. 103 as being unpatentable over Kuvshinnikova et al., US 2010/0160190 A1 (hereinafter “Kuvshinnikova“) in view of Minkwitz, US 2012/0046408 A1 (hereinafter “Minkwitz”) is withdrawn.

The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Kuvshinnikova et al., US 2010/0160190 A1 (hereinafter “Kuvshinnikova“) in view of Minkwitz, US 2012/0046408 A1 (hereinafter “Minkwitz”) in further view of Sperling et al., US 2015/0087765 (hereinafter “Sperling”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 16-29 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Kuvshinnikova and Minkwitz.  Kuvshinnikova teaches a polymeric composition comprising 25-45 wt. % acrylonitrile-styrene-acrylate graft copolymer (ASA), 55-75 wt. % of at least a styrene-acrylonitrile copolymer, at least one iron oxide-coated mica and at least one organic or inorganic colorant. See Kuvshinnikova, Abstract; [0005]. Kuvshinnikova further teaches a polymer composition further comprising light stabilizers and UV absorbers, among other additives. See Kuvshinnikova, [0032]. Kuvshinnikova further teaches masterbatch polymer composition comprising 25-45 wt. % acrylonitrile-styrene-acrylate graft copolymer (ASA), 55-75 wt. % of at least a styrene-acrylonitrile copolymer, at least one iron oxide-coated mica and at least one organic or inorganic colorant. See Kuvshinnikova, [0033]. Kuvshinnikova further teaches molded articles prepared from the polymer composition. See Kuvshinnikova, [0035]. Minkwitz teaches in analogous art a thermoplastic molding comprising styrene-acrylonitrile copolymer, impact modifying graft rubbers, a hindered amine UV light stabilizer, titanium oxide, metal scavenger, and acrylonitrile content of from 10 to 50 wt. %. See Minkwitz, Abstract; {styrene-acrylonitrile copolymer with acrylonitrile content with 10 – 50 wt. %, [0034]}, [0069], [0083] - [0087]. The present invention differs from Kuvshinnikova and Minkwitz in that the present invention requires at least one transition metal oxide pigment B wherein at least 99.0 wt. % of the transition metal oxide pigment B consists of transition metal atoms and oxygen atoms.

As of the date of this Notice of Allowability , the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kuvshinnikova and Minkwitz to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh